Moore, Judge,
delivered the opinion of the Court:
It is urged by the appellants as the first ground error, that the complainant had a plain and full remedy at law, and that a court of equity had no jurisdiction in *38the premises, therefore the demurrer to the bill should have been sustained.
Syllabus 1
Syllabus 2.
It is true, that under the Code of 1868, chapter seventy one, section two, the complainant, Catharine Ralph-snyder, might have maintained in her own name an action on the bond ; and of course the administrator of John M. Ralphsnyder could at common law have maintained an action thereon for her benefit; but that does not deprive Catharine from pursuing the more complete and perfect remedy, which the forum of equity has ever afforded to the beneficiary in such bond. Although Catharine was not a party to the transaction, that induced her parents to convey their property to their sons and to take the bond payable to the father alone, but upon conditions that made Catharine a beneficiary, equitable rights were conferred upon her, which could be more adequately and completely enforced in a court of equity than at law. One suit in equity convened all parties in interest, so that without a multiplicity of suits their conflicting liabilities could be adjusted, and, as said in aagument, thus a final decree could coverall questions of account, contribution and final settlement between them. This course was the more advisable too, because Aaron, one of the obligors, was dead, his estate probably settled up, which, if an action at law had been pursued, would have necessitated a suit in chancery, as in Bower v. Glendening, 4 Munf. 219.
Viewing the cause upon the principles laid down in Ross v. Milne, 12 Leigh 204, and Bradford v. Stuckey, 6 Eng. C. L. 139; and the elementary authorities, 1 Chit. Pl. 3 (16 Am. ed.); 1 Rob. Pr. (old) 277; 1 Story Eq. Jur. §§ 478, 479 and 457, equity has jurisdiction in such cases, and the court did not err in overruling the demurrer.
It is assigned as the second ground of error, that the court held the appellants liable for the boarding, clothing and support of complainant after the death of the father and mother, and they argue, that the true construction *39of said bond, taken in connection with the bond oí the same date made by appellants and Aaron Ralphsnyder to' their mother, and the other circumstances and facts of the case, “ would bind the obligors to support the unmarried sisters until they should marry, or until the death of the father and mother, -whichever should happen first.”
It is the contract, that was made with the father, who was conveying all his property, real and personal, to his sons, with the intention thereby to make provision for the support and maintenance, not- only of himself and wife, but also of his three daughters, and not the dower contract the sons made with their mother, and which it does not appear was known to or acquiesced in by the father, that is to govern in this case,and tobe construed.
The language of the bond to be construed is, “ for maintenance and support of the said John M. Ralphsny-der, Elizabeth Ralphsnyder and their throe sisters until they get married, and at which time to furnish each one of them,” &c; also, “to keep the said John M. and Elizabeth Kalphsnvder, their parents, in the peaceable and quiet possession of the house and lot and garden and other buildings, where they now reside, for and during their natural life; * * * * and in all things to provide fully for the comfortable support of their parents and iamily as amply as they have heretofore been in the habit of living.”
It is not difficult to understand what the parties intended. Certainly they could not have meant the marriage of father and mother, by the expression, “until they get married, because they were then married ; but the sisters being single, and their maintenance being part of the consideration of the contract, it is obvious, the father intended that the sons should maintain and support their sisters in the style designated, until the sisters married, and not merely until the ' death of the parents. Surely, after the whole property, real and personal, had been taken from the sisters and given to the *40brothers, it is not reasonable to suppose that it was intended to cast the sisters upon the cold charity of the world, after the grave had closed over the protecting arms of their parents. It was at that time they would most need support from their brothers; and their father evidently intended thus to provide for it; and Aaron, in his will, manifests that such was his understanding of the contract, by making provision therein to meet it. The contract is not ambiguous, but plain; and the appellants must abide by it. The court did not err in so interpreting the contract. ' •
The third ground of error relied on is, that the court did not sustain the exceptions to the commissioner’s report. Those exceptions are substantially the same as the grounds of error assigned by appellants to the decree appealed from, and our consideration of those grounds of error answers the objections to the report, and approves the ruling of the court below. But in this assignment of error it is urged, that it was not contemplated that the complainant should be boarded, and clothed, and supported by (he obligors, wherever she might choose to go.
As the parents, under the contract, had the right to the peaceable and quiet possession of the house, &c., “ during their natural life,” the house, &c., under the deed having been conveyed to one of the brothers, that brother upon the 'death of the parents was entitled to immediate possession and absolute control thei’eof. Hence Catharine had no right in or to the house thus conveyed to her brother; all that she could demand was, that which was intended her by the contract; and if that was not given her, she had her remedy, as has been shown ; but I see nothing in the- contract, and there is nothing in the law, that compels her to be subservient to the caprice, whim or dictum of her brothers, and be forced to live in this or that house, or at this or that place. She had a right to demand of her brothers support and maintenance to an extent as comfortable and ample as *41she had before the making of the contract been in the habit of having, — nothing more, and should be nothing' less, and that is all she sought in this cause.
It is held in the fourth assignment of errors, that “if the appellants were liable at all, the question between them and the plaintiff was fairly and fully settled by arbitration, as disclosed by the record.”
It is true, the record discloses an imperfect and informal attempt at adjustment of the matters between the parties; but no formal and legal arbitrament and award was ever made. The answer of appellants states, that the matter of her maintenance and support was by agreement submitted to the judgment and award of Jesse Thorn, Silas Wisman and Abner Barnheart, who considered the matter “and awarded and adjudged, that respondents and said Aaron’s estate should pay plaintiff $125.00 per annum from her father’s death in lieu of said maintenance and support, of which sum respondents were to pay $50.00, and the estate of Aaron $25.00, the said amount to be paid in quarterly installments, &c.” The complainant replies, that she agreed to abide by the decision of the arbitrators as to the, amount defendants should pay for her support, although the sum was inadequate to supply her necessities, but that the defendants refused to pay that amount, and finally refused to pay anything. The depositions of both Wisman and Thorn show, that there ivas no legal arbitration, and no such an award as was absolutely binding on either party ; and the pleadings show at least an ignoring, and we may say a willingness on the part of all parties to treat the action of the so called arbitrators as of no binding force; and the depositions of Fetty, John Youst, Elizabeth Youst and of the complainant and the defendant, William JRalplisnydcr, show conclusively, that complainant refused to consider the adjustment made by Thorn, Wis-man and Barnheart in any other light than a mere settlement of the amount of her support and maintenance for one year only ; and that she accepted the $125.00 for *42that year only, but refused to accept it any longer than that year, because she considered it inadequate; and that she was only paid for the one year is testified to by the defendant William himself.
Thus viewing the case, as presented by the record, the decree complained of must be affirmed, with costs and damages according to law.
Judges GreeN and JohNsoN Concurred.
Decree Affirmed.